 1

 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                              Dec 20, 2019
 4
                                                                    SEAN F. MCAVOY, CLERK




 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      NINA HALL,
 8                                              NO: 2:19-CV-97-RMP
                                  Plaintiff,
 9                                              ORDER OF DISMISSAL WITH
            v.                                  PREJUDICE
10
      EQUIFAX INFORMATION
11    SERVICES, LLC, a Georgia limited
      liability company; and EXPERIAN
12    INFORMATION SOLUTIONS,
      INC., an Ohio corporation,
13
                                  Defendants.
14

15         BEFORE THE COURT is Plaintiff’s Motion for Order of Voluntary

16   Dismissal, ECF No. 21. Having reviewed the Motion and the record, the Court finds

17   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. Plaintiff’s Motion for Order of Voluntary Dismissal, ECF No. 21, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED December 20, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
